Citation Nr: 0411388	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service-connection for an enlarged heart claimed as 
secondary to service-connected hypertension.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 
1982 to June 1986.  This matter comes to the Board of Veteran's 
Appeals (Board) on appeal from an April 2002 rating decision by 
the Pittsburgh Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's service medical records include an April 1982 report 
of medical history on enlistment for active duty, when he denied 
an history of cardiovascular problems.  On clinical evaluation, 
the heart and vascular system were normal.  

On June 1986 service separation examination, it was noted that the 
veteran was taking medication for high blood pressure.  On 
clinical evaluation, the heart and vascular system were normal.  

An April 2002 rating decision granted service-connection for 
hypertension.  

Private medical records from October 1999 through September 2001 
include a notation in May 2001 that the veteran provided a history 
of an echocardiogram in 1989, after which he was told he had 
cardiac enlargement.  The physician ordered another 
echocardiogram, which was "unofficially" interpreted as showing 
left ventricular hypertrophy, but no cardiomyopathy.  Left 
ventricular hypertrophy was noted again in June 2001.   

In an undated statement, the veteran's private physician reports 
that the veteran suffers from cardiomegaly, enlarged heart, that 
is secondary, (caused by), his high blood pressure.  These 
findings were confirmed radiographically and by echocardiography."

On June 2003 VA examination, the examiner noted the private 
physician's opinion that the veteran's enlarged heart was caused 
by his high blood pressure.  However, the radiological report 
cited by the private physician was unavailable for review.  The 
examiner noted that an electrocardiogram showed no evidence of 
left ventricular hypertrophy, and that an echocardiogram showed 
just one measurement of the septum that was borderline and did not 
make the cardiomegaly clear.  Overall echocardiogram evidence 
revealed no "significant degree of cardiac enlargement."

Because the private and VA medical opinions as to whether or not 
the veteran has cardiac enlargement conflict, and because the two 
opining physicians apparently did not have the same records 
available for review, a clarifying medical opinion is necessary.  

And while the veteran received some notice of the VCAA in June 
2001 (prior to the rating on appeal) and some further notice in a 
statement of the case (SOC) in September 2002, since the case is 
being remanded anyway, the opportunity presents itself for him to 
receive notice in full compliance with all technical requirements.  

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO must ensure that all VCAA notice and "duty to assist 
requirements mandated by 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107; implementing regulations; and all applicable legal 
precedent, are satisfied.  The veteran and his representative 
should be afforded the opportunity to respond.

2  The veteran should be asked to identify all VA and non-VA 
medical treatment providers who have treated him for any heart 
disorder since 2001.  The RO should obtain complete records of 
such treatment from all sources identified.  The RO should also 
obtain from Dr. M.W. (the veteran's private physician), the X-rays 
and echocardiogram reports that (as he notes in his statement) 
confirm the veteran has cardiomegaly.  The veteran must assist in 
this matter by providing any necessary releases.  

3.  The RO should then arrange for a special VA cardiology 
examination to ascertain whether the veteran has cardiac 
enlargement and if so, its likely etiology.  Any indicated tests 
or studies should be conducted.  The veteran's claims folder must 
be available to, and reviewed by, the examiner in conjunction with 
the examination.  The examiner should specifically opine whether 
there is heart enlargement, and if so, whether it is at least 
likely as not, such enlargement was caused or aggravated by the 
veteran's service-connected hypertension.  The examiner should 
explain the rationale for any opinion given, and comment on the 
opinions in this matter already of record.

4.  The RO should then readjudicate the claim.  If it remains 
denied, the veteran and his representative should be provided an 
appropriate supplemental SOC and given the opportunity to respond.  
The case should then be returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law 

requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

